Carpenter, J.
From a decree granting complainant a divorce and alimony, both parties appeal. The single question raised by the appeal — and that is purely a question of fact — is whether the amount of alimony awarded was proper. It is sufficient to say that an examination of the testimony convinces us that neither party has a just right to complain of that award.
The decree of the circuit court will therefore be affirmed. Complainant will recover her taxable costs, less the amount already awarded for her disbursements.
Moore, C. J., Montgomery and Hooker, JJ., concurred. Grant, J., did not sit.